COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: RUDOLPH AUTOMOTIVE, LLC                §              No. 08-18-00149-CV
 D/B/A RUDOLPH MAZDA AND
 RUDOLPH CHEVROLET, LLC,                       §        AN ORIGINAL PROCEEDING

                      Relators.                §               IN MANDAMUS

                                               §

                                             ORDER

       The Court GRANTS the Real Parties in Interest’s third motion for extension of time

within which to file the response until August 5, 2019. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE REAL PARTIES IN INTEREST’S RESPONSE TO

RELATORS’       AMENDED           PETITION    FOR   WRIT     OF   MANDAMUS          WILL    BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Amy Leila Saberian, the Real Parties in Interest’s

Attorney, prepare the response and forward the same to this Court on or before August 5, 2019.

       IT IS SO ORDERED this 26th day of June, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.